EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is entered into effective as of June 12, 2006 by and between
Limited Brands, Inc. (the ‘Company) and Kenneth T. Stevens (the “Executive”)
(hereinafter collectively referred to as ‘the parties”).

     WHEREAS, the Executive will be employed as the Executive Vice President and
Chief Financial Officer of the Company and is experienced in various phases of
the Company’s business and possesses an intimate knowledge of the business and
affairs of the Company and its policies, procedures, methods, and personnel; and

     WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and

     WHEREAS, this Agreement supersedes in its entirety the Employment
Agreement, as amended, that the parties entered into effective February 4, 2002;
provided, however nothing in this Agreement shall cancel or modify any previous
grant of stock options or restricted stock which was previously granted to the
Executive or any rights to repurchase shares represented by such grants; and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has determined that it is in the best interests of the
Company to secure the services and employment of the Executive, and the
Executive is willing to render such services on the terms and conditions set
forth herein.

     NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties contained herein, the parties hereby agree as follows:

     1. Term. The initial term of employment under this Agreement shall be for
the period commencing on the effective hereof (the “Commencement Date”) and
ending on the sixth anniversary of the Commencement Date (the “Initial Term”);
provided, however, that thereafter this Agreement shall be automatically renewed
from year to year, unless either the Company or the Executive shall have given
written notice to the other at least ninety (90) days prior thereto that the
term of this Agreement shall not be so renewed.

2. Employment.

>      (a) Position. The Executive shall be employed as the Executive Vice
> President and Chief Financial Officer of the Company or such other position of
> reasonably comparable or greater status and responsibilities, as may be
> determined by the Board. The Executive shall perform the duties, undertake the
> responsibilities, and exercise the authority customarily performed,
> undertaken, and exercised by persons employed in a similar executive capacity.
> In addition, the Executive shall be a member of the Company’s Executive
> Committee. The Executive shall report to the Executive Vice President, Chief
> Administrative Officer of the Company.
> 
>      (b) Obligations. The Executive agrees to devote his full business time
> and attention to the business and affairs or the Company. The foregoing,
> however, shall not preclude the Executive from serving on corporate, civic, or
> charitable boards or committees or managing personal investments, so long as
> such activities do not interfere with the performance of the Executive’s
> responsibilities hereunder.

     3. Base Salary. The Company agrees to pay or cause to be paid to the
Executive an annual base salary at the rate of $900,000, less applicable
withholding. This base salary will be subject to annual review and may be
increased from time to time considering factors such as the Executive’s



--------------------------------------------------------------------------------



responsibilities, compensation of similar executives within the Company and in
other companies, performance of the Executive, and other pertinent factors
(hereinafter referred to as the “Base Salary”). Such Base Salary shall be
payable in accordance with the Company’s customary practices applicable to its
executives.

4. Equity Compensation. The Company shall use its best efforts to have the
Compensation

Committee grant to the Executive, on or about its next regularly scheduled
meeting, options to acquire 15,000 shares of the Company’s common stock. Such
grant shall be subject to the terms and conditions set forth in the Company’s
Stock Option and Performance Incentive Plan (“Plan”) and in the Company’s normal
form of stock option agreements. In addition, pursuant to the Plan, the Company
shall use its best efforts to have the Compensation Committee grant to the
Executive, on or about its next regularly scheduled meeting, 20,000 restricted
shares of the Company’s common stock, which shall thereafter 100% vest on the
third year anniversary from the date of approval by the Compensation Committee.
The Executive shall also be eligible for such other additional future
equity-based awards (if any) as may be commensurate with his position and
performance, if, when, and as determined by the Compensation Committee in its
discretion.

     5. Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.

     6. Bonus. The Executive shall be entitled to participate in the Company’s
applicable incentive compensation plan at a target level of 110% of the
Executive’s Base Salary on such terms and conditions as may be determined from
time to time by the Board. In addition, for Spring Season 2006 the Executive’s
incentive compensation payout will be based on the higher of the profit results
between the Center and Express.

7. Other Benefits.

>      (a) Benefits. The Executive shall be entitled to all of the other
> benefits established by the Board for similarly situated executives.
> 
>      (b) Expenses. Subject to applicable Company policies, the Executive shall
> be entitled to receive prompt reimbursement of all expenses reasonably
> incurred by him in connection with the performance of his duties hereunder or
> for promoting, pursuing, or otherwise furthering the business or interests of
> the Company.
> 
>      (c) Office and Facilities. The Executive shall be provided with
> appropriate offices and with such secretarial and other support facilities as
> are commensurate with the Executive’s status with the Company and adequate for
> the performance of his duties hereunder.

     8. Paid Time Off (PTO) Program. The Executive shall be entitled to paid
time off in accordance with the policies as periodically established by the
Board for similarly situated executives of the Company.

     9. Termination. The Executive’s employment hereunder is subject to the
following terms and conditions:

>      (a) Disability. The Company shall be entitled to terminate the
> Executive’s employment after having established the Executive’s Disability.
> For purposes of this Agreement, “Disability” means a physical or mental
> infirmity which impairs the Executive’s ability to substantially perform his
> duties under this Agreement for a period of at least six months in any
> twelve-month calendar period as determined in accordance with Limited Brands,
> Inc. Long-Term Disability Plan.

6



--------------------------------------------------------------------------------



>      (b) Cause. The Company shall be entitled to terminate the Executive’s
> employment for “Cause” without prior written notice. For purposes of this
> Agreement, “Cause” shall mean that the Executive (1) willfully failed to
> perform his duties with the Company (other than a failure resulting from the
> Executive’s incapacity due to physical or mental illness); or (2) has plead
> “guilty” or “no contest” to or has been convicted of an act which is defined
> as a felony under federal or state law; or (3) engaged in willful misconduct
> in bad faith which could reasonably be expected to materially harm the
> Company’s business or its reputation.

     The Executive shall be given prompt written notice by the Company of
termination for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. The Executive shall be entitled to a hearing
before the Board or a committee thereof established for such purpose and to be
accompanied by legal counsel. Such hearing shall be held within 15 days of
notice to the Company by the Executive, provided the Executive requests such
hearing within 30 days of the written notice from the Company of the termination
for Cause.

>      (c) Termination by the Executive. The Executive may terminate employment
> hereunder for “Good Reason” by delivering to the Company (1) a Preliminary
> Notice of Good Reason (as defined below), and (2) not earlier than thirty (30)
> days from the delivery of such Preliminary Notice, a Notice of Termination.
> For purposes of this Agreement, “Good Reason” means (i) the failure to
> continue the Executive in a capacity contemplated by Section 2 hereof; (ii)
> the assignment to the Executive of any duties materially inconsistent with the
> Executive’s positions, duties, authority, responsibilities or reporting
> requirements as set forth in Section 2 hereof; (iii) a reduction in or a
> material delay in payment of the Executive’s total cash compensation and
> benefits from those required to be provided in accordance with the provisions
> of this Agreement; (iv) the Company, the Board or any person controlling the
> Company requires the Executive to be based outside of the United States, other
> than on travel reasonably required to carry out the Executive’s obligations
> under the Agreement; or (v) the failure of the Company to obtain the
> assumption in writing of its obligation to perform this Agreement by any
> successor to all or substantially all of the assets of the Company within 15
> days after a merger, consolidation, sale, or similar transaction; provided,
> however, that “Good Reason” shall not include (A) acts not taken in bad faith
> which are cured by the Company in all respects not later than thirty (30) days
> from the date of receipt by the Company of a written notice from the Executive
> identifying in reasonable detail the act or acts constituting “Good Reason” (a
> “Preliminary Notice of Good Reason”) or (B) acts taken by the Company by
> reason of the Executive’s physical or mental infirmity which impairs the
> Executive’s ability to substantially perform his duties under this Agreement.
> A Preliminary Notice of Good Reason shall not, by itself, constitute a Notice
> of Termination.
> 
>      (d) Notice of Termination. Any purported termination for Cause by the
> Company or for Good Reason by the Executive shall be communicated by a written
> Notice of Termination to the other two weeks prior to the Termination Date (as
> defined below). For purposes of this Agreement, a “Notice of Termination”
> shall mean a notice which indicates the specific termination provision in this
> Agreement relied upon and shall set forth in reasonable detail the facts and
> circumstances claimed to provide a basis for termination of the Executive’s
> employment under the provision so indicated. Any termination by the Company
> other than for Cause or by the Executive without Good Reason shall be
> communicated by a written Notice of Termination to the other party two (2)
> weeks prior to the Termination Date. However, the Company may elect to pay the
> Executive in lieu of two (2) weeks written notice. For purposes of this
> Agreement, no such purported termination of employment shall be effective
> without such Notice of Termination.
> 
>      (e) Termination Date, Etc. “Termination Date” shall mean in the case of
> the Executive’s death, the date of death, or in all other cases, the date
> specified in the Notice of Termination; provided, however, that if the
> Executive’s employment is terminated by the Company due to Disability, the
> date specified in the Notice of Termination shall be at least thirty (30) days
> from the date the Notice of Termination is given to the Executive.

7



--------------------------------------------------------------------------------



10. Compensation Upon Certain Terminations by the Company not Following a Change
in Control.

>      (a) If during the term of the Agreement (including any extensions
> thereof), whether or not following a Change in Control (as defined below), the
> Executive’s employment is terminated by the Company for Cause or by reason of
> the Executive’s death, or if the Executive gives written notice not to extend
> the term of this Agreement, the Company’s sole obligations hereunder shall be
> to pay the Executive the following amounts earned hereunder but not paid as of
> the Termination Date: (i) Base Salary, (ii) reimbursement for any and all
> monies advanced or expenses incurred pursuant to Section 7(b) through the
> Termination Date, and (iii) any earned compensation which the Executive had
> previously deferred (including any interest earned or credited thereon)
> (collectively, “Accrued Compensation”). The Executive’s entitlement to any
> other benefits shall be determined in accordance with the Company’s employee
> benefit plans then in effect.
> 
>      (b) If the Executive’s employment is terminated by the Company other than
> for Cause or by the Executive for Good Reason, in each case other than during
> the 24-month period immediately following a Change in Control, the Company’s
> sole obligations hereunder shall be as follows:
> 
> >      (i) the Company shall pay the Executive the Accrued Compensation;
> > 
> >      (ii) the Company shall continue to pay the Executive the Base Salary
> > for a period of one (1) year following the Termination Date;
> > 
> >      (iii) in consideration of the Executive signing a General Release, the
> > Company shall (A) pay the Executive any incentive compensation under the
> > plan described in Section 6 that the Executive would have received if he had
> > remained employed with the Company for a period of one (1) year after the
> > Termination Date; (B) pay the Executive his Base Salary for one additional
> > year after payments have ended under Section 10(b) (H); and
> > 
> >      (iv) provided, however, that in the event Executive becomes entitled to
> > any payments under Section 10(g), the Company’s obligations to Executive
> > under Section 10 shall thereafter be determined solely under Section 10 (g).
> 
>      (c) If the Executive’s employment is terminated by the Company by reason
> of the Executive’s Disability, the Company’s sole obligations hereunder shall
> be as follows:
> 
> >      (i) the Company shall pay the Executive the Accrued Compensation; and
> > 
> >      (ii) the Executive shall be entitled to receive any salary continuation
> > and other benefits available under the Company’s Executive Long Term
> > Disability Plan.
> 
>      (d) If the Executive’s employment is terminated by reason of the
> Company’s written notice to the Executive of its decision not to extend the
> Employment Agreement pursuant to Section 1 hereof, the Company’s sole
> obligation hereunder shall be as follows:
> 
> >      (i) the Company shall pay the Executive the Accrued Compensation;
> > 
> >      (ii) the Company shall continue to pay the Executive the Base Salary
> > for a period of one (1) year following the expiration of such term; and
> > 
> >      (iii) in consideration of the Executive signing a General Release, the
> > Company shall (A) pay the Executive any incentive compensation under the
> > plan described in Section 6 that the Executive would have received if he had
> > remained

8



--------------------------------------------------------------------------------



> > employed with the Company for a period of one (1) year after the Termination
> > Date; and (B) pay the Executive his Base Salary for one additional year
> > after payments have ended under Section 10(d)(ii); and
> 
>      (e) For up to eighteen (18) months during the period the Executive is
> receiving salary continuation pursuant to Section 10(b)(ii), 10(c)(ii) or
> 10(d)(ii) hereof, the Company shall, at its expense, provide to the Executive
> and the Executive’s beneficiaries medical and dental benefits substantially
> similar in the aggregate to the those provided to the Executive immediately
> prior to the date of the Executive’s termination of employment; provided,
> however, that the Company’s obligation to provide such benefits shall cease
> upon the earlier of Executive’s becoming employed or the expiration of
> Executive’s rights to continue such medical and dental benefits under COBRA.
> 
>      (f) Executive shall not be required to mitigate the amount of any payment
> provided for in this Section 10 by seeking other employment or otherwise and
> no such payment or benefit shall be eliminated, offset or reduced by the
> amount of any compensation provided to the Executive in any subsequent
> employment, except as provided in Section 10(e).
> 
>      (g) In the event that (x) the Company enters into a binding agreement
> that, if consummated, would constitute a Change in Control, (y) Executive’s
> employment is terminated under the circumstances set forth in Section 10(b)
> and (z) within six months after the execution of such agreement a Change in
> Control of the Company occurs involving one or more of the other parties to
> such agreement, then the Company’s sole obligations hereunder shall be as
> follows:
> 
> >      (i) the Company shall pay to Executive a lump sum payment in cash no
> > later than 10 business days after the Change in Control an amount equal to
> > the sum of (A) and (B), where (A) is the difference between (x) the
> > Severance Amount (as defined in Section 14(a)(ii)) and (y) the sum of the
> > payments made to the Executive prior to the change in Control pursuant to
> > Section 10(b)(ii) and (B) is the difference between (x) the Bonus Amount (as
> > defined in the Section 14(a)(iii)) and (y) the payments, if any, made to
> > Executive prior to the Change in Control pursuant to Section 10(b)(iii)(A);
> > 
> >      (ii) the Company shall reimburse Executive for any documented legal
> > fees and expenses to the extent set forth in Section 14(a)(iv);
> > 
> >      (iii) The Company shall make available to Executive and Executive’s
> > beneficiaries medical and dental benefits to the extent provided in Section
> > 14(a)(v); and
> > 
> >      (iv) each of the Company and Executive shall have and be subject to,
> > the rights, duties, and obligations set forth in Sections 13(c) and (d).

11. Employee Covenants.

>      (a) For the purposes of this Section 11, the term “Company” shall include
> Limited Brands, Inc. and all of its subsidiaries and affiliates thereof.
> 
>      (b) Confidentiality. The Executive shall not, during the term of this
> Agreement and thereafter, make any Unauthorized Disclosure. For purposes of
> this Agreement, “Unauthorized Disclosure” shall mean use by the Executive for
> his own benefit or disclosure by the Executive to any person other than a
> person to whom disclosure is reasonably necessary or appropriate in connection
> with the performance by the Executive of duties as an executive of the Company
> or as may be legally required, of any confidential information relating to the
> business or prospects of the Company (including, but not limited to, any
> information and materials pertaining to any Intellectual Property as defined
> below; provided, however, that such term shall not include the use or
> disclosure by the Executive, without consent, of any publicly available
> information (other than information available as a result of disclosure by the
> Executive in violation of this Section

9



--------------------------------------------------------------------------------



11(b)). This confidentiality covenant has no temporal, geographical or
territorial restriction; however, the parties acknowledge that unless the
confidential information constitutes a trade secret of the Company such
confidential information as a general rule ceases to be confidential after five
years.

>      (c) Non-Competition. During the Non-Competition Period described below,
> the Executive shall not, directly or indirectly, without the prior written
> consent of the Company, own, manage, operate, join, control, be employed by,
> consult with or participate in the ownership, management, operation or control
> of, or be connected with (as a stockholder, partner, or otherwise), any
> business, individual, partner, firm, corporation, or other entity that
> competes or plans to compete, directly or indirectly, with the Company, or any
> of its products; provided, however, that the “beneficial ownership” by the
> Executive after termination of employment with the Company, either
> individually or as a member of a “group,” as such terms are used In Rule 13d
> of the General Rules and Regulations under the Securities Exchange Act of
> 1934, as amended (the “Exchange Act”), of not more than two percent (2%) of
> the voting stock of any publicly held corporation shall not be a violation of
> Section 11 of this Agreement.

     The “Non-Competition Period” means the period the Executive is employed by
the Company plus one (1) year from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.

>      (d) Non-Solicitation. During the No-Raid Period described below, the
> Executive shall not directly or indirectly solicit, induce or attempt to
> influence any employee to leave the employment of the Company, nor assist
> anyone else in doing so. Further, during the No-Raid Period, the Executive
> shall not, either directly or indirectly, alone or in conjunction with another
> party, interfere with or harm, or attempt to interfere with or harm, the
> relationship of the Company with any person who at any time was an employee,
> customer or supplier of the Company or otherwise had a business relationship
> with the Company.

     The “No-Raid Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.

>      (e) Intellectual Property. The Executive agrees that all inventions,
> designs and ideas conceived, produced, created, or reduced to practice, either
> solely or jointly with others, during his employment with the Company,
> including those developed on his own time, which relate to or are useful in
> the Company’s business (“Intellectual Property”) shall be owned solely by the
> Company. The Executive understands that whether in preliminary or final form,
> such Intellectual Property includes, for example, all ideas, inventions,
> discoveries, designs, innovations, improvements, trade secrets, and other
> intellectual property. All Intellectual Property is either work made for hire
> for the Company within the meaning of the United States Copyright Act, or, if
> such Intellectual Property is determined not to be work made for hire, then
> the Executive irrevocably assigns all rights, titles and interests in and to
> the Intellectual Property to the Company, including all copyrights, patents,
> and/or trademarks. The Executive agrees that he will, without any additional
> consideration, execute all documents and take all other actions needed to
> convey his complete ownership of the Intellectual Property to the Company so
> that the Company may own and protect such Intellectual Property and obtain
> patent, copyright and trademark registrations for it. The Executive also
> agrees that the Company may alter or modify the Intellectual Property at the
> Company’s sole discretion, and the Executive waives all right to claim or
> disclaim authorship. The Executive represents and warrants that any
> Intellectual Property that he assigns to the Company, except as otherwise
> disclosed in writing at the time of assignment, will be his sole exclusive
> original work. The Executive also represents that he has not previously
> invented any Intellectual Property or has advised the Company in writing of
> any prior inventions or ideas.

10



--------------------------------------------------------------------------------



>      (f) Remedies. The Executive agrees that any breach of the terms of this
> Section 11 would result in irreparable injury and damage to the Company for
> which the Company would have no adequate remedy at law; the Executive
> therefore also agrees that in the event of said breach or any threat of
> breach, the Company shall be entitled to an immediate injunction and
> restraining order to prevent such breach and/or threatened breach and/or
> continued breach by the Executive and/or any and all persons and/or entities
> acting for and/or with the Executive, without having to prove damages. The
> terms of this paragraph shall not prevent the Company from pursuing any other
> available remedies for any breach or threatened breach hereof, including but
> not limited to the recovery of damages from the Executive. The Executive and
> the Company further agree that the provisions of the covenants not to compete
> and solicit are reasonable and that the Company would not have entered into
> this Agreement but for the inclusion of such covenants herein. The parties
> agree that the prevailing party shall be entitled to all costs and expenses,
> including reasonable attorneys’ fees and costs, in addition to any other
> remedies to which either may be entitled at law or in equity. Should a court
> determine, however, that any provision of the covenants is unreasonable,
> either in period of time, geographical area, or otherwise, the parties hereto
> agree that the covenant should be interpreted and enforced to the maximum
> extent which such court deems reasonable.

     The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 11.

     12. Employee Representation. The Executive expressly represents and
warrants to the Company that the Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.

     13. Change in Control.

>      (a) For purposes of this Section 13, “Company” shall mean Limited Brands,
> Inc., a Delaware corporation.
> 
>      (b) For purposes of this Agreement, “Change in Control” means and shall
> be deemed to have occurred upon the first to occur of any of the following
> events:
> 
> >      (i) Any Person (other than an Excluded Person) becomes, together with
> > all “affiliates” and “associates” (each as defined under Rule 12b-2 of the
> > Exchange Act), “beneficial owner” (as defined under Rule 13d-3 of the
> > Exchange Act) of securities representing 33% or more of the combined voting
> > power of the Voting Stock then outstanding, unless such Person becomes
> > “beneficial owner” of 33% or more of the combined voting power of the Voting
> > Stock then outstanding solely as a result of an acquisition of Voting Stock
> > by the Company which, by reducing the Voting Stock outstanding, increases
> > the proportionate Voting Stock beneficially owned by such Person (together
> > with all “affiliates” and “associates” of such Person) to 33% or more of the
> > combined voting power of the Voting Stock then outstanding; provided, that
> > if a Person shall become the “beneficial owner” of 33% or more of the
> > combined voting power of the Voting Stock then outstanding by reason of such
> > Voting Stock acquisition by the Company and shall thereafter become the
> > “beneficial owner” of any additional Voting Stock which causes the
> > proportionate voting power of Voting Stock beneficially owned by such Person
> > to increase to 33% or more of the combined voting power of the Voting Stock
> > then outstanding, such Person shall, upon becoming the “beneficial owner” of
> > such additional Voting Stock, be deemed to have become the “beneficial
> > owner” of

11



--------------------------------------------------------------------------------



> > 33% or more of the combined voting power of the Voting Stock then
> > outstanding other than solely as a result of such Voting Stock acquisition
> > by the Company;
> > 
> >      (ii) During any period of 24 consecutive months, individuals who at the
> > beginning of such period constitute the Board (and any new Director, whose
> > election by the Board or nomination for election by the Company’s
> > stockholders was approved by a vote of at least two-thirds of the Directors
> > then still in office who either were Directors at the beginning of the
> > period or whose election or nomination for election was so approved), cease
> > for any reason to constitute a majority of Directors then constituting the
> > Board;
> > 
> >      (iii) A reorganization, merger or consolidation of the Company is
> > consummated, in each case, unless, immediately following such
> > reorganization, merger or consolidation, (i) more than 50% of, respectively,
> > the then outstanding shares of common stock of the corporation resulting
> > from such reorganization, merger or consolidation and the combined voting
> > power of the then outstanding voting securities of such corporation entitled
> > to vote generally in the election of directors is then beneficially owned,
> > directly or indirectly, by all or substantially all of the individuals and
> > entities who were the “beneficial owners” of the Voting Stock outstanding
> > immediately prior to such reorganization, merger or consolidation, (ii) no
> > Person (but excluding for this purpose any Excluded Person and any Person
> > beneficially owning, immediately prior to such reorganization, merger or
> > consolidation, directly or indirectly, 33% or more of the voting power of
> > the outstanding Voting Stock) beneficially owns, directly or indirectly, 33%
> > or more of, respectively, the then outstanding shares of common stock of the
> > corporation resulting from such reorganization, merger or consolidation or
> > the combined voting power of the then outstanding voting securities of such
> > corporation entitled to vote generally in the election of directors and
> > (iii) at least a majority of the members of the board of directors of the
> > corporation resulting from such reorganization, merger or consolidation were
> > members of the Board at the time of the execution of the initial agreement
> > providing for such reorganization, merger or consolidation;
> > 
> >      (iv) The consummation of (i) a complete liquidation or dissolution of
> > the Company or (ii) the sale or other disposition of all or substantially
> > all of the assets of the Company, other than to any corporation with respect
> > to which, immediately following such sale or other disposition, (A) more
> > than 50% of, respectively, the then outstanding shares of common stock of
> > such corporation and the combined voting power of the then outstanding
> > voting securities of such corporation entitled to vote generally in the
> > election of directors is then beneficially owned, directly or indirectly, by
> > all or substantially all of the individuals and entities who were the
> > “beneficial owners” of the Voting Stock outstanding immediately prior to
> > such sale or other disposition of assets, (B) no Person (but excluding for
> > this purpose any Excluded Person and any Person beneficially owning,
> > immediately prior to such sale or other disposition, directly or indirectly,
> > 33% or more of the voting power of the outstanding Voting Stock)
> > beneficially owns, directly or indirectly, 33% or more of, respectively, the
> > then outstanding shares of common stock of such corporation or the combined
> > voting power of the then outstanding voting securities of such corporation
> > entitled to vote generally in the election of directors and (C) at least a
> > majority of the members of the board of directors of such corporation were
> > members of the Board at the time of the execution of the initial agreement
> > or action of the Board providing for such sale or other disposition of
> > assets of the Company; or
> > 
> >      (v) The occurrence of any transaction or event that the Board, in its
> > sole discretion, designates a “Change in Control”.

     Notwithstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred (i) as a result of the formation of a Holding Company,
or (ii) with respect to an Executive, if Executive is part of a “group,” within
the meaning of Section 13(d)(3) of the Exchange Act as in effect on

12



--------------------------------------------------------------------------------



the Effective Date, which consummates the Change in Control transaction. In
addition, for purposes of the definition of “Change in Control” a Person engaged
in business as an underwriter of securities shall not be deemed to be the
“beneficial owner” of, or to “beneficially own,” any securities acquired through
such Person’s participation in good faith in a firm commitment underwriting
until the expiration of forty days after the date of such acquisition. “Excluded
Person” shall mean (i) the Company; (ii) any of the Company’s Subsidiaries;
(iii) any Holding Company; (iv) any employee benefit plan of the Company, any of
its Subsidiaries or a Holding Company; or (v) any Person organized, appointed or
established by the Company, any of its Subsidiaries or a Holding Company for or
pursuant to the terms of any plan described in clause (iv). “Person” shall mean
any individual, corporation, partnership, limited liability company,
association, trust or other entity or organization. “Holding Company” shall mean
an entity that becomes a holding company for the Company or its businesses as a
part of any reorganization, merger, consolidation or other transaction, provided
that the outstanding shares of common stock of such entity and the combined
voting power of the then outstanding voting securities of such entity entitled
to vote generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the “beneficial owners”, respectively, of the Voting Stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Stock. “Voting Stock” shall mean
securities of the Company entitled to vote generally in the election of members
of the Company’s Board of Directors.

>      (c) Gross-Up Payment. In the event it shall be determined that any
> payment or distribution of any type to or for the benefit of the Executive by
> the Company, any of its affiliates, any Person who acquires ownership or
> effective control of the Company or ownership of a substantial portion of the
> Company’s assets (within the meaning of Section 280G of the Internal Revenue
> Code of 1986, as amended (the “Code”), and the regulations thereunder) or any
> affiliate of such Person, whether paid or payable or distributed or
> distributable pursuant to the terms of this Agreement or otherwise (the “Total
> Payments”) would be subject to the excise tax imposed by Section 4999 of the
> Code or any interest or penalties with respect to such excise tax (such excise
> tax, together with any such interest and penalties, are collectively referred
> to as the “Excise Tax”), then the Executive shall be entitled to receive an
> additional payment (a “Gross-Up Payment”) in an amount such that after payment
> by the Executive of all taxes (including any interest or penalties imposed
> with respect to such taxes), including any Excise Tax, imposed upon the
> Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
> equal to the Excise Tax imposed upon the Total Payments.
> 
>      (d) All determinations as to whether any of the Total Payments are
> “parachute payments” (within the meaning of Section 280G of the Code), whether
> a Gross-Up Payment is required, the amount of such Gross-Up Payment and any
> amounts relevant to the last sentence of Subsection 13(c) shall be made by an
> independent accounting firm selected by the Company from among the largest
> four accounting firms in the United States (the “Accounting Firm”). The
> Accounting Firm shall provide its determination (the “Determination”),
> together with detailed supporting calculations regarding the amount of any
> Gross-Up Payment and any other relevant matter, both to the Company and the
> Executive within five (5) days of the Termination Date, if applicable, or such
> earlier time as is requested by the Company or the Executive (if the Executive
> reasonably believes that any of the Total Payments may be subject to the
> Excise Tax). Any determination by the Accounting Firm shall be binding upon
> the Company and the Executive. As a result of uncertainty in the application
> of Section 4999 of the Code at the time of the initial determination by the
> Accounting Firm hereunder, it is possible that the Company should have made
> Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have been
> made by the Company which should not have been made (“Overpayment”). In either
> such event, the Accounting Firm shall determine the amount of the Underpayment
> or Overpayment that has occurred. In the case of an Underpayment, the amount
> of such Underpayment shall be promptly paid by the Company to or for the
> benefit of the Executive. In the case of an Overpayment, the Executive shall,
> at the direction and expense of the Company, take such steps as are reasonably
> necessary (including the filing of returns and claims for refund), follow
> reasonable instructions

13



--------------------------------------------------------------------------------



> from, and procedures established by, the Company, and otherwise reasonably
> cooperate with the Company to correct such Overpayment.

     14. Compensation Upon Certain Terminations During the 24-Month Period
Following a Change in Control.

     (a) If the Executive’s employment is terminated by the Company other than
for Cause or by the Executive for Good Reason, in each case during the 24
consecutive month period immediately following a Change in Control, the
Company’s sole obligations hereunder, subject to the Executive’s execution of a
General Release, shall be as follows:

> >      (i) the Company shall pay the Executive the Accrued Compensation;
> > 
> >      (ii) the Company shall pay the Executive a lump sum payment in cash no
> > later than ten (10) business days after the Termination Date in an amount
> > equal to two times Executive’s Base Salary (the “Severance Amount”);
> > 
> >      (iii) the Company shall pay the Executive a lump sum payment in cash no
> > later than ten (10) business days after the date of termination in an amount
> > equal to the sum of the last four (4) bonus payments the Executive received
> > under the Company’s Incentive compensation plan described in Section 6 and a
> > pro-rata amount for the season in which the Executive’s employment is
> > terminated based on the average of the prior four (4) bonus payments and the
> > number of days the Executive is employed during such season (the “Bonus
> > Amount”);
> > 
> >      (iv) the Company shall reimburse the Executive for all documented legal
> > fees and expenses reasonably incurred by the Executive in seeking to obtain
> > or enforce any right or benefit provided by this Section 14; and
> > 
> >      (v) the Company shall provide the Executive and Executive’s
> > beneficiaries medical and dental benefits substantially similar to those
> > which the Executive was receiving immediately prior to the date of
> > termination for a period of eighteen (18) months after the Termination Date;
> > provided however, that the Company’s obligation with respect to the
> > foregoing medical and dental benefits shall cease in the event Executive
> > becomes employed.
> 
>      (b) Except as provided in Section 14(a)(v), the Executive shall not be
> required to mitigate the amount of any payment provided for in this Section 14
> by seeking other employment or otherwise, nor shall the amount of any payment
> or benefit provided for in this Section 14 be reduced by any compensation
> earned by the Executive as the result of employment by another employer, by
> retirement benefits, by offset against any amount claimed to be owed by the
> Executive to the Company, or otherwise.

     15. Successors and Assigns.

>      (a) This Agreement shall be binding upon and shall inure to the benefit
> of the Company, its successors and assigns, and the Company shall require any
> successor or assign to expressly assume and agree to perform this Agreement in
> the same manner and to the same extent that the Company would be required to
> perform it if no such succession or assignment had taken place. The term “the
> Company” as used herein shall include any such successors and assigns to the
> Company’s business and/or assets. The term “successors and assigns” as used
> herein shall mean a corporation or other entity acquiring or otherwise
> succeeding to, directly or indirectly, all or substantially all the assets and
> business of the Company (including this Agreement) whether by operation of law
> or otherwise.

14



--------------------------------------------------------------------------------



>      (b) Neither this Agreement nor any right or interest hereunder shall be
> assignable or transferable by the Executive, the Executive’s beneficiaries or
> legal representatives, except by will or by the laws of descent and
> distribution. This Agreement shall inure to the benefit of and be enforceable
> by the Executive’s legal personal representative.

     16. Arbitration. Except with respect to the remedies set forth in Section
11(f) hereof, any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorneys fees to the
prevailing party.

     17. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:

> To the Executive:
> Kenneth T. Stevens
> 7309 Lambton Park Road
> New Albany, Ohio 43054
> 
> To the Company:
> Limited Brands, Inc.
> Three Limited Parkway
> Columbus, Ohio 43230
> Attn: Secretary

     18. Settlement of Claims. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or others.

     19. Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

     20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.

     21. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, if any,

15



--------------------------------------------------------------------------------



understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

LIMITED BRANDS, INC.         By: /s/ Leonard Schlesinger   5/19/06

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Leonard Schlesinger   Date Title: Vice Chairman and   Chief Operating
Officer  


/s/ Kenneth T. Stevens   5/12/06

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Kenneth T. Stevens   Date


16



--------------------------------------------------------------------------------

